

113 S2137 ES: To ensure that holders of flood insurance policies under the National Flood Insurance Program do not receive premium refunds for coverage of second homes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2137IN THE SENATE OF THE UNITED STATESAN ACTTo ensure that holders of flood insurance policies under the National Flood Insurance Program do
			 not receive premium refunds for coverage of second homes.1.No refunds under National Flood Insurance Program for coverage of second homes(a)DefinitionIn this section, the term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
			 seq.).(b)No refunds for coverage of second homesNotwithstanding section 3(a)(4) of the Homeowner Flood Insurance Affordability Act of 2014 or any
			 other provision of law, in the case of flood insurance coverage under the
			 National Flood Insurance Program for a residential property that is not
			 the primary residence of an individual (as that term is used in section
			 1307(a)(2)(A) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4014(a)(2)(A))),   the Administrator of the Federal
			 Emergency Management Agency may not refund any premium for such coverage
			 collected in excess of the rates required under the provisions of, and
			 amendments made by, section 3 of the Homeowner Flood Insurance
			 Affordability Act of 2014.Passed the Senate March 13, 2014.Secretary